DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 have been amended to require “a control mechanism”. There is no support in the Specification for this requirement.

Claims 7 and 13 have each been amended to require “an accuator”. There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-13, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 have been amended to require “selectively open the gate upon completion of processing”. It is unclear as to which condition(s) (e.g. sputter deposition, evaporation, opening the vacuum chamber, cleaning of the target source, cleaning of the substrate, etc.) would indicate when the ‘processing’ is complete so that the gate is selectively opened.
Claim 8 has been amended to require ““selectively open the gate upon completion of processing”, with new dependent claim 27 requiring “selectively open the gate upon completion of processing to coat the target source”. It is unclear as to 
Claims 7 and 13 have each been amended to require “an accuator”. It is unclear as to whether ‘accuator’ is intended to mean a particular structure, or is intended to read as ‘actuator’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Conant (US Patent No. 3,492,215) in view of Luu et al (US Patent No. 8,030,725).
With respect to claims 1, 3, 8, and 12, Conant discloses in fig. 5 a deposition tool comprising a vacuum chamber (i.e. bell jar) [152] that is evacuated, a physical vapor deposition (PVD) module [156],[160] including a target source [160] within the vacuum chamber [152], the target source [160] including a target material for depositing target material onto a substrate [162] opposite the target source [160], and evaporator module including an evaporation source [164] including a coating material within the vacuum chamber [152] with an opening to permit a coating element to coat the target source [160] (col. 7, lines 8-35), wherein fig. 3 depicts an alternative evaporation claims 1 and 8.

    PNG
    media_image1.png
    532
    836
    media_image1.png
    Greyscale

However Conant is limited in that a gate for selectively opening the enclosure [134] is not suggested.
Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source (i.e. wafer or substrate) above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182] (see figs. 7A-7B), wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). It is inherent that a control mechanism (e.g. human operator or automaton) is present for the opening and closing of the gate [188]. Luu further teaches the coating element that is evaporated 
It would have been obvious to one of ordinary skill in the art to incorporate the gate (i.e. shutter) that is configured to selectively seal the enclosure as taught by Luu to selectively seal the enclosure of Conant to gain the advantage of controlling undesired deposition conditions.
In summary, the combination of references Conant and Luu teaches to have the enclosure [134] with evaporation source [130] of Conant incorporated with the gate [188] of Luu that is selectively opened and closed with the inherent control mechanism. The claim requirement of “the control mechanism configured to selectively close the gate during deposition of the target material on the substrate, and selectively open the gate on completion of processing” relates to the intended functioning of the claimed gate and control mechanism, with the gate (and inherent control mechanism) of the combination of references fully capable of functioning in the claimed manner.
With respect to claims 2 and 9, modified Conant further discloses in fig. 5 the PVD module [156],[160] includes a sputtering tool (col. 7, lines 7-35).
With respect to claims 21 and 23, the combination of references Conant and Luu has Conant teaching the evaporator module in figs. 3 and 5 is fully capable of being operated after the gate (i.e. shutter) of Luu is opened.
With respect to claims 22 and 24, Luu further teaches the enclosure [182] has the sealed space via shutter (i.e. gate) [188] (col. 15, lines 15-19), with the enclosures 
With respect to claims 25 and 26, modified Conant further depicts in figs. 3 and 5 the coating element in streams [135] or [165] from evaporation source [130] or [164] coats the target source [124] or [160] (col. 6, lines 1-67; 7, lines 7-35), with the coating element coating the target source [124] or [160] fully capable of protecting an underlying surface of the target source [124] or [160].
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Conant (US Patent No. 3,492,215) and Luu et al (US Patent No. 8,030,725) as applied to claims 1 and 8 above, and further in view of Guo et al (US Patent No. 8,500,962).
With respect to claims 4-6 and 10, the combination of references Conant and Luu is cited as discussed for claims 1 and 8. However the combination of references is limited in that while Conant teaches materials forming alloys and dielectrics are usable as materials for the target sources for sputtering (col. 2, lines 7-19), and cites specific examples of Cu, Al, and SiO2 (Examples 1-3), and Luu teaches the coating element that is evaporated includes a material selected from the group consisting of Ti, Al, Si, and Cr, or the coating element includes a compound (i.e. alloy) (col. 6, lines 22-30), the target source comprising La or MgO is not specifically suggested.
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of .
Claims 7, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Conant (US Patent No. 3,492,215) and Luu et al (US Patent No. 8,030,725) as applied to claims 1 and 8 above, and further in view of McKee et al (US Patent No. 5,906,857).
With respect to claims 7, 13, and 27, the combination of references Conant and Luu is cited as discussed for claims 1 and 8. The combination of references further having Conant teach in figs. 3 and 5 the coating element in streams [135] or [165] from evaporation source [130] or [164] coats the target source [124] or [160] (col. 6, lines 1-67; 7, lines 7-35), with the coating element that coats the target source [124] or [160] being fully capable of protecting an underlying surface of the target source [124] or [160]. However the combination of references is limited in that while the control mechanism is inherently present to control the opening and closing of the gate of Luu, specifics of the control mechanism are not suggested.
McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly opened and closed by rotation of at least one shutter (i.e. gate) [62] by a control system (i.e. control mechanism) [20] (abstract; col. 4, lines 12-16; col.  5, lines 19-26), wherein the control mechanism [20] includes a computer controller (i.e. computer system) (col. 4, lines 12-30), wherein the control mechanism [20] with the computer system controls the rotation 
It would have been obvious to one of ordinary skill to incorporate the specifics of the control mechanism of McKee as the control mechanism for opening and closing the shutter (i.e. gate) of the Luu to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
In summary, the combination of references Conant, Luu, and McKee teaches to have the enclosure [134] with evaporation source [130] of Conant incorporated with both the gate [188] of Luu and controlled via the control mechanism with computer system of McKee to selectively open and close the gate. The claim requirement of “the computer system configured to selectively close the gate during deposition of the target material on the substrate, and selectively open the gate on completion of processing to coat the target source to protect the target source from exposure to reactants” relates to the intended functioning of the claimed gate and control mechanism wit computer system, with the gate and control mechanism with computer system of the combination of references fully capable of functioning in the claimed manner.

Response to Arguments
Applicant’s Remarks on p. 7-10 filed 12/23/2020 are addressed below.

103 Rejections
In response to Applicant's arguments on p. 8-9 that the combination of references Conant and Luu do not teach ‘a control mechanism’ and particulars of operating the control mechanism as required by claims 1 and 8, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure of the combination of references is capable of performing the intended use (to which the prior art structure is capable of performing the particulars of operating as discussed above in the rejections of claims 1 and 8), then the prior art structure meets the claim. In addition, the motivation to incorporate the gate (i.e. shutter) with the inherent control mechanism from Luu to selectively open and close the enclosure [134] of Conant is to control undesired deposition conditions onto the target source [160] of Conant.
On p. 9-10, Applicant argues that ‘obvious to try’ is not a proper basis for obviousness when the references fails to address a particular problem of ‘a target subject to damage when exposed to air’ in claims 4 and 10.
The Examiner respectfully disagrees since the ‘obvious to try’ rationale has not been cited in the rejections above for claims 4 and 10
All other arguments on p. 10 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794